UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51208 BROOKLYN FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) Federal 20-2659598 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 81 Court Street, Brooklyn, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (718) 855-8500. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. Common Stock, $.01 Par Value Class Outstanding at May 17, 2010 BROOKLYN FEDERAL BANCORP, INC. Form 10-Q Quarterly Report Table of Contents Page Number PART I. Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 PART II. Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signature Page 36 PART I ITEM 1.FINANCIAL STATEMENTS BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share amounts) (Unaudited) March 31, September 30, Assets Cash and due from banks (including interest-earning balances of $7,551 and $2,102, respectively) $ $ Securities: Available-for-sale Held-to-maturity (estimated fair value of $56,889 and $59,334, respectively) Total securities Loans receivable Less: Allowance for loan losses Loans receivable, net Federal Home Loan Bank of New York (“FHLB”) stock, at cost Bank owned life insurance Accrued interest receivable Premises and equipment, net Deferred tax asset Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits: Non-interest-bearing deposits $ $ Interest-bearing deposits Certificates of deposit Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized; none issued Common stock, $0.01 par value, 20,000,000 shares authorized; 13,484,210 issued and 12,889,418 and 12,890,754 outstanding, respectively Additional paid-in capital Retained earnings - substantially restricted Treasury shares - at cost, 594,792 shares and 593,456 shares, respectively ) ) Unallocated common stock held by employee stock ownership plan (“ESOP”) ) ) Unallocated shares of the stock-based incentive plan ) ) Accumulated other comprehensive loss: Net unrealized loss on securities, net of income tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) For the Three Months Ended For the Six Months Ended March 31, March 31, March 31, March 31, Interest income: First mortgage and other loans $ Mortgage-backed securities Other securities and interest-earning assets 82 72 Total interest income Interest expense: Deposits Borrowings 51 95 Total interest expense Net interest income before provision for loan losses Provision for loan losses 93 Net interest (loss) income after provision for loan losses ) Non-interest income: Total loss on OTTI of securities ) Less: Non-credit portion of OTTI recorded in other comprehensive income (before taxes) - - - Net loss on OTTI recognized in earnings ) Banking fees and service charges Net gain on sale of loans held-for-sale 34 94 Other Total non-interest (loss) income ) ) Non-interest expense: Compensation and employee benefits Occupancy and equipment FDIC Insurance 44 60 Professional fees Data processing fees Other Total non-interest expense (Loss) income before income tax expense ) ) Income tax (benefit) expense ) ) Net (loss) income $ ) $ $ ) $ (Loss) earnings per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands, except for per share amounts) (Unaudited) Common Stock Additional Paid-in Capital Retained Earnings-Substantially Restricted Treasury Stock Unallocated Common Stock Held by ESOP Unallocated Shares of the Stock-based Incentive Plan Accumulated Other Comprehensive Income (Loss) Total Balance at September 30, 2009 $ ) $ ) $ ) $ ) $ Comprehensive loss: Net loss ) ) Net unrealized loss on securities available-for-sale, net of income tax benefit of $42 ) ) Loss on impairment of securities available-for-sale, net of income tax benefit of $37 48 48 Non-credit impairment loss on securities held-to-maturity, net of income tax benefit of $418 ) ) Transfer of credit losses on securities held-to-maturity, net of income tax benefit of $509 Total comprehensive loss ) Treasury stock purchased(1,336 shares) ) ) Allocation of ESOP stock (1 ) 80 79 Stock-based incentive plan expense 66 89 Dividends paid on common stock, $0.11 per share ) ) Balance at March 31, 2010 $ ) $ ) $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash used in operating activities: ESOP expense 79 Stock-based incentive plan expense Depreciation and amortization Provision for loan losses Income from bank-owned life insurance ) ) Gross loss on OTTI recognized in earnings (Accretion) amortization of servicing rights ) Accretion of deferred loan fees, net ) ) Accretion of discounts, net of amortization of premiums ) ) Originations of loans held-for-sale ) ) Proceeds from sales of loans held-for-sale Principal repayments on loans held-for-sale 2 Net gain on sales of loans held-for-sale ) ) Decrease (increase) in accrued interest receivable ) Deferred income tax benefit ) ) (Increase) decrease in prepaid expenses and other assets ) (Decrease) increase in accrued expenses and other liabilities ) 60 Net cash used in operating activities ) ) Cash flows from investing activities: (Loan originations in excess of repayments) Repayments in excess of loan originations ) Principal repayments on mortgage-backed securities held-to-maturity Purchases of mortgage-backed securities held-to-maturity ) ) Purchases of securities available-for-sale ) Maturities of certificates of deposit Redemptions (purchases) of FHLB stock (3 ) Purchases of bank-owned life insurance ) ) Purchases of premises and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Increase in deposits Net decrease in short term borrowings ) ) Proceeds from long term borrowings Repayments of long term borrowings ) Increase (decrease) in advance payments by borrowers for taxes and insurance ) Purchases of treasury stock ) ) Payment of cash dividend ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ 4 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Six Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes Other: Mortgage loans held-for-sale transferred to held-to-maturity See accompanying notes to consolidated financial statements. 5 BROOKLYN FEDERAL BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) Note 1 - Business BFS Bancorp, MHC BFS Bancorp, MHC is the federally chartered mutual holding company parent of Brooklyn Federal Bancorp, Inc.The only business that BFS Bancorp, MHC has engaged in is the majority ownership of Brooklyn Federal Bancorp, Inc.BFS Bancorp, MHC was formed upon completion of Brooklyn Federal Savings Bank’s reorganization into the mutual holding company structure.So long as BFS Bancorp, MHC exists, it will own a majority of the voting stock of Brooklyn Federal Bancorp, Inc. Brooklyn Federal Bancorp, Inc. Brooklyn Federal Bancorp, Inc. (the “Company”) was formed to serve as the stock holding company for Brooklyn Federal Savings Bank (the “Bank”) as part of the Bank’s reorganization into the mutual holding company structure.The Company completed its initial public offering on April 5, 2005. The Company issued 9,257,500 shares to BFS Bancorp, MHC, and 3,967,500 shares to depositors resulting in a total of 13,225,000 shares issued and outstanding after completion of the reorganization.At March 31, 2010, there were 12,889,418 total shares outstanding 71.8% of which were owned by BFS Bancorp, MHC. Brooklyn Federal Savings Bank The Bank is a federally chartered savings bank headquartered in Brooklyn, NY.The Bank was originally founded in 1887.We conduct our business from our main office and four branch offices.All of our offices are located in New York State.The telephone number at our main office is (718) 855-8500. At March 31, 2010, we had total assets of $528.2 million, total deposits of $430.4 million and stockholders’ equity of $80.1 million.Our net loss for the three months and six months ended March 31, 2010 was $2.8 million and $1.7 million, respectively.Our principal business activity is originating mortgage loans secured by one-to-four-family residential real estate, multi-family real estate, commercial real estate, construction loans, land loans and, to a limited extent, a variety of consumer loans and home equity loans. We offer a variety of deposit accounts, including checking, savings and certificates of deposit, and emphasize personal and efficient service for our customers. Note 2 - Basis of Presentation, Reclassifications, and Subsequent Events A) Basis of Presentation The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (all of which are normal and recurring in nature) considered necessary for a fair presentation have been included and all significant inter-company balances and transactions have been eliminated in consolidation.Operating results for the three and six month periods ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending September30, 2010.The Company’s consolidated financial statements, as presented in the Company’s Form 10-K for the year ended September 30, 2009, should be read in conjunction with these statements. 6 B) Reclassifications Certain amounts in the consolidated financial statements presented for the prior year period have been reclassified to conform to the current year presentation.On the Consolidated Statements of Financial Condition, the net deferred tax asset has been reclassified from prepaid expenses and other assets.On the Consolidated Statements of Operations, FDIC Insurance has been reclassified from Non-interest expense - Other. C) Subsequent Events The Company has evaluated events and transactions occurring subsequent to the Consolidated Statements of Condition date of March 31, 2010 for items that should potentially be recognized or disclosed in these financial statements.Based upon our evaluation, no events were identified which would be recorded or disclosed in the interim financial statements,except as noted in Note8 – Subsequent Events. Note 3 - Use of Estimates The preparation of consolidated financial statements, in conformity with U.S. GAAP, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from current estimates. Estimates associated with the allowance for loan losses, fair values of securities and deferred taxes are particularly susceptible to material change in the near term. Note 4 - Impact of Certain Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2010-06, Fair Value Measurements and Disclosures (“Topic 820”): Improving Disclosures about Fair Value Measurements (“ASU 10-06”). ASU 10-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It will also require the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. These new disclosure requirements were adopted by the Company during the current period, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. With respect to the portions of this ASU that were adopted during the current period, the adoption of this standard did not have a material impact on the Company’s financial position, results of operations, cash flows, or disclosures. Management does not believe that the adoption of the remaining portion of this ASU will have a material impact on the Company’s financial position, results of operation, cash flows, or disclosures. In February 2010, the FASB issued ASU 2010-09, Subsequent Events (“Topic 855”): Amendments to Certain Recognition and Disclosure Requirements. The amendments remove the requirement for a Securities and Exchange Commission(“SEC”) registrant to disclose the date through which subsequent events were evaluated as this requirement would have potentially conflicted with SEC reporting requirements. Removal of the disclosure requirement is not expected to affect the nature or timing of subsequent events evaluations performed by the Company. This ASU became effective upon issuance. 7 Note 5 - Securities Investments in securities available-for-sale and held-to-maturity at March 31, 2010 are summarized as follows: Amortized cost Gross unrealized gains Gross unrealized losses Estimated fair value (In thousands) Securities available-for-sale: Mutual funds $ $
